DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claim 23 recites “the counter-force liner is in contact with the carrier layer through an adhesive.”  This recitation makes the scope of “contact” unclear in that independent claim 1 requires “the counter-force liner is attached to the carrier layer and in contact with the carrier layer” which implies there is direct contact or interfacial touching between the counter-force liner and the carrier layer.  Furthermore, the requirement, from claim 23, of an adhesive layer between the counter-force liner and the carrier layer muddles this interpretation because such a contact would require indirect contact or no interfacial touching between the counter-force liner and the carrier layer to be present. 	To further prosecution, the examiner is interpreting the intended scope of the broadly claimed “contact” term as requiring either direct contact (requiring interfacial touching) or indirect contact (not requiring interfacial touching) between the counter-force liner and the carrier layer, and will be examined on the merits as such.  It is additionally noted dependent claims 3 and 16 differentiate between indirect and direct contact by positively reciting “direct contact.”  Therefore, this provides support to the examiner’s position regarding the broadly claimed “contact” may be construed as being either indirect or direct contact. 	Merriam-webster.com defines contact as the “union or junction of surfaces,” which fails to provide a specific structural requirement to the claims where there is exclusively either interfacial touching (direct contact) or no interfacial touching (indirect contact) between the counter-force liner and the carrier layer.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 17, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 410 599 A2 (hereinafter “Summersgill”).Regarding claim 1 	Summersgill teaches a thermoformable assembly (film structure) 22 comprising at least a thermoformable body (functional film) 28, diaphragms (carrier layer) 24, (counter-force liner) 26, said thermoformable body (functional film) 28 disposed in between the diaphragms (carrier layer) 24, (counter-force liner) 26 in a predetermined receiving area, wherein the diaphragms (carrier layer) 24, (counter-force liner) 26 are larger than the thermoformable body (functional film) 28, and the diaphragms (carrier layer) 24, (counter-force liner) 26 being in indirect contact via a manifold 30 to each other, at least on a portion of a zone outside the predetermined receiving area on at least two opposite sides of the predetermined receiving area (Figure 1 and page 4, lines 39-48).Regarding claim 2 	In addition, Summersgill teaches the diaphragms 24, 26 are selected to be of different stiffness (abstract).  Summersgill teaches when the diaphragm remote from the shaping tool 20 (carrier layer 24) is stiffer than the diaphragm adjacent to the tool (counter-force liner 26), the occurrence of buckling in the shaped body is reduced (page 2, lines 33-44, and Figure 1), which corresponds to the counter-force liner being more flexible than the carrier layer.Regarding claims 4, 5, 17 and 19 	In addition, Summersgill teaches to facilitate a reduction in the displacement in the surface layers of the thermoformable body (functional film), loose plies of polymeric material (sliding layers) is preferably interposed between each of the diaphragms 24, 26 and the thermoformable body 28 (page 2, lines 49-52), which corresponds to: a carrier-side sliding layer that is positioned in between the carrier layer 24 and said functional film 28, the carrier-side sliding layer being adapted to enable a positioning float of the functional film 28 with respect to the carrier layer 24; and a liner-side sliding layer configured to enable a positioning float of the functional film 28 with respect to the counter-force liner 26, the liner-side sliding layer being disposed in between the counter force layer 26 and said functional film 28, either in contact with the counter-force liner 26 or in contact with a layer fastened to the counter-force liner 26.Regarding claims 21 and 22 	In addition, Summersgill illustrates the diaphragm (counter-force liner) 26 has (direct or indirect) contact areas with each of the thermoformable body (functional film) 28, and the diaphragm (carrier layer) 24, said contact areas being planar before forming the functional film (Figure 1).
Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Number 4,038,014 (hereinafter “Dusza”).Regarding claims 1 and 3 	Dusza teaches a mold for forming a lens blank (film structure) comprising at least a fabric (functional film) 30, a cushion (counter-force liner) 28, a top rubber (carrier layer) 34, said fabric (functional film) 30 disposed in between the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 in a predetermined receiving area, the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 being larger than the fabric (functional film) 30 (Figures 6-8 and column 4, lines 6-10 and 61-67).  Dusza also teaches the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 are in direct contact with each other at least on a portion of a zone outside the receiving area on at least two opposite sides of the receiving area, where the area therebetween is sealed so that a vacuum pressure is applied which draws the top rubber 34 against the fabric 30 and forces an intimate bond between the fabric 30 and cushion 28 (Figures 6-8 and column 4, lines 6-10 and 61-67), which provides additional evidence that the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 are in direct contact with each other.Regarding claim 8 	In addition, Dusza illustrates the cushion (counter force liner) 28 is configured to be in contact with the top rubber (carrier layer) 34 for substantially each zone of the cushion (counter-force liner) 28 which is not in contact with the fabric (functional film) 30 or which is not in the receiving area (Figures 6-8).Regarding claim 9 	In addition, Dusza teaches the mold for forming a lens blank (film structure) includes an opening 33 and passage 32 (gas venting system) through which air is evacuated (configured to enable gas that is present in the vicinity 24 of the receiving area, in between the carrier layer 34 and the counter-force liner 28, to exhaust at least partially out of said vicinity) (Figures 4 and 6; and column 3 line 67 through column 4 line 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Summersgill as applied to claim 5 above.Regarding claim 6 	The limitations for claim 5 have been set forth above.  In addition, Summersgill teaches in some embodiments one or both diaphragms are adhered (adhesive layer provided) to the shaped body (page 3, lines 34-35).  Summersgill does not explicitly teach an adhesive layer between the thermoformable body (functional film) 28 and the loose ply of polymeric material (liner-side sliding layer) interposed between the diaphragm (counter-force liner) 26 and the thermoformable body (functional film) 28.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the interface between the loose ply of polymeric material (liner-side sliding layer) and the thermoformable body (functional film) 28 with an adhesive layer to improve the adhesive strength between the loose ply of polymeric material (liner-side sliding layer) and the thermoformable body (functional film) 28, thereby aiding in the prevention of delamination of the thermoformable assembly.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Summersgill as applied to claim 5 above, and further in view of Dusza.Regarding claim 7 	The limitations for claim 5 have been set forth above.  In addition, Summersgill teaches the method of the invention can be used to produce shaped articles having simple or compound curvature, where a simple or single curvature is the shape obtained when a planar member is bent about a linear axis, and a compound curvature is the shape obtained when a planar member is bent about at least two non-parallel linear axes (page 3, lines 36-39). 	Summersgill does not explicitly teach the loose ply of polymeric material (liner-side sliding layer) is an optical grade material and is designed to be laminated onto an optical article so as to fasten the functional film to the optical article. 	Dusza teaches a mold for forming a curved lens blank under applied heat and a force created by a partial vacuum (laminating the materials), where the mold for forming a lens blank comprises at least a fabric (functional film) 30, a cushion (counter force liner) 28, a top rubber (carrier layer) 34, said fabric (functional film) 30 being in between the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 in a predetermined receiving area, the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 being larger than the fabric (functional film) 30 (Figures 6-8 and column 4, lines 6-10).  Dusza teaches the lens blank 10 is formed on the fabric (functional film) 30, between the cushion (counter force liner) 28 and a top rubber (carrier layer) 34 (Figures 4 and 6), which results in a finished ophthalmic lens 10’ (Figure 3 and column 2, lines 49-58).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the film structure of Summersgill with the lens blank 10 of Dusza to enable the thermoformable assembly (film structure) 22 of Summersgill to be useful in forming an optical lens blank. 	The combination of Summersgill and Dusza does not explicitly teach the loose ply of polymeric material (liner-side sliding layer) is an optical grade material.  However, it would have been an obvious matter of design choice for a person having ordinary skill in the art to select the type of material for the ply of polymeric material based on its intended use for a particular application.
Claims 3, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Summersgill as applied to claims 1 or 2 above, and further in view of Dusza.Regarding claims 3 and 16	The limitations for claims 1 and 2 have been set forth above.  In addition, Summersgill teaches the diaphragms (carrier layer) 24, (counter-force liner) 26 are indirectly fastened to each other with a portion of the manifold 30 provided therebetween on a portion of the zone outside the receiving area (Figure 1, and page 4,lines 39-445).  Summersgill also teaches a vacuum is provided through the manifold 30 to evacuate the volume between diaphragms 24, 26 (page 4, lines 42-48). 	Summersgill does not explicitly teach the diaphragms (carrier layer) 24, (counter-force liner) 26 are attached to each other with direct contact between the diaphragms (carrier layer) 24, (counter-force liner) 26.   	Dusza teaches a mold for forming a lens blank (film structure) under applied heat and a force created by a partial vacuum, where the mold for forming a lens blank comprises at least a fabric (functional film) 30, a cushion (counter force liner) 28, a top rubber (carrier layer) 34, said fabric (functional film) 30 being in between the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 in a predetermined receiving area, the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 being larger than the fabric (functional film) 30 (Figures 6-8 and column 4, lines 6-10 and 61-67).  Dusza also teaches the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 are directly attached to each other at least on a portion of a zone outside the receiving area on at least two opposite sides of the receiving area, where the area therebetween is sealed so that a vacuum pressure is applied which draws the top rubber 34 against the fabric 30 and forces an intimate bond between the fabric 30 and cushion 28 (Figures 6-8 and column 4, lines 6-10 and 61-67), which provides additional evidence that the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 are directly fastened to each other.  Therefore, Dusza establishes a functional equivalence between direct and indirect connections between carrier layers during a vacuum process for use in forming a film having a surface curvature. It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the mold press of Summersgill, and substituting the peripheral manifold portions of Summersgill with the direct connection between carrier layers, as suggested by Dusza, motivated by the desire to form a conventional apparatus used for forming a film having a surface curvature by utilizing vacuum pressure with said apparatus, comprising a direct connection between the carrier layers known in the art as being functionally equivalent and predictably suitable for use in forming such a film having a surface curvature.  See MPEP § 2144.06(II).Regarding claims 18 and 20 	In addition, Summersgill teaches to facilitate a reduction in the displacement in the surface layers of the thermoformable body (functional film), loose plies of polymeric material (sliding layers) is preferably interposed between each of the diaphragms 24, 26 and the thermoformable body 28 (page 2, lines 49-52), which corresponds to: a carrier-side sliding layer that is positioned in between the carrier layer 24 and said functional film 28, the carrier-side sliding layer being adapted to enable a positioning float of the functional film 28 with regard to the carrier layer 24; and a liner-side sliding layer adapted to enable a positioning float of the functional film 28 with regard to the counter-force liner 26, the liner-side sliding layer being positioned in between the counter force layer 26 and said functional film 28, either in contact with the counter-force liner 26 or in contact with a layer fastened to the counter-force liner 26.
Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive.  	The applicant argued Summersgill does not teach “the carrier layer and the counter-force liner are larger than the functional film, the counter-force liner is attached to the carrier layer and in contact with the carrier layer, at least a portion of a zone outside the predetermined receiving area on at least two opposite sides of the predetermined receiving area,” as recited in claim 1.  The examiner respectfully disagrees and contends that Summersgill illustrates the diaphragm (carrier layer) 24 and the diaphragm (counter-force liner) 26 are larger than the thermoformable body (functional film) 28 (Figure 1).  Summersgill teaches the diaphragm (counter-force liner) 26 is attached to the diaphragm (carrier layer) 24 and in indirect contact (please see the 35 USC §112(b) rejection above) with the diaphragm (carrier layer) 24 outside the predetermined receiving area.  Moreover, it is clearly illustrated in Figure 1 from Summersgill that 24 and 26 are each longer than 28.   	The applicant additionally argued the assembly 32 have plies having the same dimensions.  However, this argument is not commensurate in scope with the rejection of record.  The teachings from Summersgill which meets the claimed limitations in question is directed to the 24, 28, 26 stacked layers prior to curing of 32.  See Figure 1 from Summersgill. 	The applicant argued the cushion 28 of Dusza is not a counter-force liner because said cushion is not a structure that counter-shapes a functional film.  The examiner respectfully disagrees and contends the applicant’s admission that Dusza’s disclosure relevant to the cushion 28 being used in preventing damage amounts to a counter-force liner in that it prevents the application of forces which may damage the film being applied thereon.  Alternatively, regarding the § 102(a)(1) rejection, it is noted that in an anticipation rejection the “elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).”  See MPEP § 2131. 	The applicant argued Dusza does not teach a counter-force liner is attached to a carrier layer and in contact with the carrier layer.  The examiner respectfully disagrees and contends the counter-force liner is attached to a carrier layer and in contact with the carrier layer, as commensurate in scope with the claims (please see the 35 USC §112(b) rejection above). 	The applicant argued the cushion 28 is not part of a film structure.  The examiner respectfully disagrees and contends the cushion 28 is brought into contact with the 10, 30, 34 stack, which forms a unitary structure and anticipates/renders obvious the structure of the claimed film structure, as specified in the rejection of record. 	Dependent claims 3, 7, 16, 18, and 20 are each considered to be anticipated by or obvious over the prior art for at least the same reasons noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783